Citation Nr: 0636861	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, for additional development.  When 
the case was before the Board in April 2005, the Board found 
that new and material evidence had been received to reopen a 
claim for service connection for a skin disorder.  The Board 
remanded the issues of entitlement to service connection for 
a skin disorder and entitlement to service connection for a 
psychiatric disability, to include PTSD, to the RO in San 
Juan, the Commonwealth of Puerto Rico, for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge (VLJ) the veteran spoke before at his 
hearing in June 2003 has left the Board.  Correspondence 
received by the Board in November 2006 provides that the 
veteran would like to be scheduled for another 
videoconference hearing at the RO before a VLJ.  Thus, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for videoconference 
hearing at the RO before a VLJ in the 
order that the original request was 
received (October 1999).  Notify the 
veteran in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request, or if he 
fails to report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


